UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D/A ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For theSemi-annual distribution periods from February 15, 2006 to August 15, 2006 August 15, 2006 to February 15, 2007 February 15, 2007 to August 15, 2007 August 15, 2007 to February 15, 2008 February 15, 2008 to August 15, 2008 August 15, 2008 to February 17, 2009 February 17, 2009 to August 17, 2009 August 17, 2009 to February 16, 2010 February 17, 2010 to August 16, 2010 August 16, 2010 to February 15, 2011 February 15, 2011 to August 15, 2011 Commission File Number of issuing entity: 333-101155-29 MS Structured TILES Series 2006-1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-101155 MS Structured Asset Corp. (Exact name of depositor as specified in its charter) MS Structured Asset Corp. (Exact name of sponsor as specified in its charter) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 84-6392593 (I.R.S. Employer Identification No.) Attention: Joshua Schanzer 1585 Broadway,3rd Floor New York, NY (Address of principal executive offices of the issuing entity) (Zip Code) 212-761-2904 (Telephone number, including area code) N/A (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Name of exchange Title of class Section 12(b) Section 12(g) Section 15(d) (If Section 12(b)) Class AUnits x o o New York Stock Exchange Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o SEC 2503 (03-05) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. PART I - DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. This amendment on Form 10-D/A amends and supersedes Exhibit 99.1 to each of the following: Form 10-D previously filed on 8/29/2006 (accession no. 0001136999-06-000968), which was revised on August 29, 2011 and attached hereto. Form 10-D previously filed on 2/28/2007 (accession no. 0001136999-07-000405), which was revised on August 29, 2011 and attached hereto. Form 10-D previously filed on 8/22/2007 (accession no. 0001136999-07-001209), which was revised on August 29, 2011 and attached hereto. Form 10-D previously filed on 2/29/2008 (accession no. 0001136999-08-000253), which was revised on August 29, 2011 and attached hereto. Form 10-D previously filed on 8/27/2008 (accession no. 0001136999-08-000654), which was revised on August 29, 2011 and attached hereto. Form 10-D previously filed on 3/2/2009 (accession no. 0001136999-09-000055), which was revised on August 29, 2011 and attached hereto. Form 10-D previously filed on 8/19/2009 (accession no. 0001136999-09-000143), which was revised on August 29, 2011 and attached hereto. Form 10-D previously filed on 3/1/2010 (accession no. 0001136999-10-000034), which was revised on August 29, 2011 and attached hereto. Form 10-D previously filed on 8/17/2010 (accession no. 0001136999-10-000100), which was revised on August 29, 2011 and attached hereto. Form 10-D previously filed on 2/25/2011 (accession no. 0001136999-11-000074), which was revised on August 29, 2011 and attached hereto. Form 10-D previously filed on 8/25/2011 (accession no. 0001136999-11-000161), which was revised on August 30, 2011 and attached hereto. This amendment provides updated distribution and Pool Performanceinformation for the periods covered by the above referenced reports. PART II - OTHER INFORMATION Item 9. Exhibits. (b) Exhibits (Exhibit No. Description) 99.1 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on August 15, 2006. 99.2 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on February 15, 2007. 99.3 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on August 15, 2007. 99.4 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on February 15, 2008. 99.5 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on August 15, 2008. 99.6 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on February 17, 2009. 99.7 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on August 17, 2009. 99.8 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on February 16, 2010. 99.9 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on August 16, 2010. 99.10 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on February 15, 2011. 99.11 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution onAugust 15, 2011. SIGNATURES* Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TILESTrust No. 2006-1 Date:August 31, 2011 By: Bank of America, National Association as successor by merger to LaSalle Bank National Association as Trustee /s/ Jay R. Miller Name: Jay R. Miller Title:Vice President
